This case is before us for decision upon appellant's motion to withdraw the opinion heretofore rendered, dismissing this appeal, set aside the submission of said cause, and reinstate same upon the docket of this court. The record discloses that the case was tried in the circuit court of Choctaw county in November, 1922; an appeal taken on the 26th day of April, 1923; the bill of exceptions being signed February 9, 1923; and the transcript filed in this court on October 11, 1923. Motion was made by appellee on February 12, 1924, at the regular call of this case in this court, to dismiss the case because of appellant having failed to assign errors or file a brief. This motion was granted by this court on February 19, 1924, as shown by order entered of that date. We have carefully examined the record, briefs, and appellant's motion, and the affidavits submitted in support thereof. The court is not unmindful of the hardship that may be worked by its ruling herein, but it is apparent that, in order to secure uniformity and equality between litigants, it is necessary that reasonable rules be promulgated and adhered to. And where, as here, the rules have been ignored, the court cannot be expected to deviate therefrom to the hurt of the opposing litigant, who protests. No sufficient showing having been made to justify the court in withdrawing its decree of dismissal entered on February 19, 1924, the motion is accordingly overruled.